UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission file number 000-54498 Aroga Holding Corp. (Exact Name of Registrant as specified in its charter) Florida 45-2858005 (State or jurisdiction of Incorporation or organization (I.R.S EmployerIdentification No.) 310 Hopkins Street, Whitby, ON, Canada L1N 2B9 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 905-668-8886 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) x Yes ¨ No The number of shares of the issuer’s common stock, par value $.001 per share, outstanding as of May 14, 2017 was 75,000,000. TABLE OF CONTENTS AROGA HOLDING CORP. Page Part I. Financial Information Item 1. Condensed Financial Statements. 3 Condensed Balance Sheets for the periods ending March 31, 2017 (unaudited) and December 31, 2016 (audited). 3 Condensed Statements of Operations for the three months ended March 31, 2017 and March 31, 2016 (unaudited). 4 Condensed Statements of Cash Flows for the three months ended March 31, 2017 and March 31, 2016 (unaudited). 5 Statements of Changes in Stockholders’ Deficit for the three months ended March 31, 2017 (unaudited) and year ended December 31, 2016 (audited). 6 Notes to Condensed Financial Statements (unaudited). 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 15 Item 4. Controls and Procedures. 15 Part II. Other Information. Item 1. Legal Proceedings. 16 Item 1A. Risk Factors. 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 16 Item 3. Defaults Upon Senior Securities. 16 Item 4. Mine Safety Disclosures. 16 Item 5. Other Information. 16 Item 6. Exhibits. 16 Signatures 17 2 Part I. Financial Information Item 1. Financial Statements. Aroga Holding Corp.
